Citation Nr: 0301585	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-06 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from June 1969 to Jan 1973.

This matter comes before the Board from a December 2001 
rating decision of the Pittsburgh, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which confirmed the rating of the veteran's duodenal ulcer 
disease as 10 percent disabling.


FINDINGS OF FACT

1.  The veteran was granted service connection for his 
duodenal ulcer in a June 1973 rating decision.  The 
currently assigned 10 percent rating is protected from 
reduction.

2.  The veteran's duodenal ulcer disability is manifested 
by an absence of nausea, vomiting, diarrhea, constipation, 
colic distention, hematemesis, or melena, or circulatory 
disturbance after meals.  It also currently is manifested 
by stable weight of 211 pounds.  There is no sign of 
anemia; hemoglobin is 15.1, hematocrit, 44.3, and Mean 
Corpuscular Volume, 89.4.  There is no pain or tenderness 
to deep palpation.  

3.  An active duodenal ulcer has not been clinically shown 
recently.

4.  Moderate duodenal ulcer disease, with recurring 
episodes of severe symptoms two to three times a year 
averaging 10 days in duration; or, with continuous 
moderate manifestations, has not been more nearly 
approximated.





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
duodenal ulcer disease have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.10, 4.114, Diagnostic Code (DC) 7305 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West Supp. 2002) redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for 
the claimant to submit any information or evidence in his 
or her possession.  The VCAA also requires VA to assist 
the claimant with obtaining the evidence necessary to 
substantiate the claim.  VA implemented the VCAA in 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

In an October 2001 letter, the RO informed the veteran of 
the provisions of the VCAA and VA's responsibilities 
thereunder.  The letter instructed the veteran to identify 
evidence he desired VA to obtain on his behalf and 
provided consent release forms for him to sign to enable 
VA to do so.  The letter also instructed the veteran to 
inform VA if he had any private medical evidence to 
submit.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) 
(2002).  Accordingly, there is no reason to delay 
adjudication for more specific notice as to which party 
might obtain what information.

A VA medical examination, in the form of a comprehensive 
review of VA treatment notes, the results of a private 
upper endoscopy and CT scan, and VA outpatient treatment 
records have been associated with the claim file.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained 
to substantiate the claim.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  38 C.F.R. § 3.159(c) (2002).

After reviewing the record in this case, the Board is 
satisfied that the RO complied with the duty to notify and 
assist the veteran, and that all relevant facts have been 
properly developed.  Therefore, the Board may decide this 
case on the merits.

Historically, the veteran was diagnosed with a duodenal 
ulcer while in active service.  He was granted service 
connection for the duodenal ulcer in a 1973 rating 
decision, which evaluated it as 20 percent disabling.  A 
January 1979 rating decision reduced the evaluation to 10 
percent disabling, and that evaluation has prevailed to 
date.  The 10 percent rating is protected from reduction.  
The veteran applied for an increased evaluation in 
September 2001.  

Disability evaluations are determined by use of a schedule 
of ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2002); 38 C.F.R. 
Part 4 (2002).  All potentially applicable regulations 
must be applied, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which 
require review of the entire history with an emphasis on 
the effects of disability, particularly on limitation of 
ordinary activity and lack of usefulness.  Not all 
disabilities will show all the specified rating criteria 
but coordination of the rating with functional impairment 
is required.  38 C.F.R. § 4.21 (2002).  The higher of two 
evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2002).  Consideration may not be given to factors wholly 
outside the rating criteria.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The present disability level is the primary 
concern, and past medical reports do not take precedence 
over current findings.  Id.  The Board considers the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).  

In November 2001, a medical record review and opinion were 
undertaken.  The veteran was not examined, but had 
extensive VA outpatient treatment records, which dated 
back to 1999 and included the results of private tests 
done in 1999.  The medical entry for an October 1999 VA 
gastroenterology follow-up visit by the veteran noted a 
private CT scan done at the request of the veteran's 
primary care provider, which reflected thickening of the 
posterior wall of the gastric body, but otherwise the CT 
scan was normal.  The 1999 entry also noted the private 
upper endoscopy, which was significant for antral 
gastritis.  The veteran denied significant symptoms such 
as nausea, vomiting, etc.  The examiner's impression was 
refractory gastroesophageal reflux with remote history of 
service-connected duodenal ulcer disease with recent 
endoscopy by outside gastroenterologist significant for 
finding of antral gastritis without evidence of esophageal 
abnormalities.  There was a hiatus hernia, as well as mild 
duodenitis but no duodenal ulcer.

An April 2001 VA outpatient follow-up reflects the same 
impression regarding the duodenal ulcer and esophageal 
reflux.  An October 2001 VA outpatient follow-up visit 
revealed the veteran to have a significant amount of 
reflux because he had run out of his medication.  
Otherwise, the veteran denied regurgitation, difficulty in 
swallowing, epigastric or substernal pain, any change in 
bowel habits or stool caliber, and any report of melena or 
hematochezia.  The veteran's bowel sounds were soft.  He 
was nontender, without palpable masses or organomegaly.  
Laboratory results were, hemoglobin, 15.1, hematocrit, 
44.3, and Mean Corpuscular Volume, 89.4.  The examiner's 
impression was history of service-connected duodenal ulcer 
disease and well documented gastroesophageal reflux.

The November 2001 VA medical review report documents a 
diagnosis of history of service-connected duodenal ulcer 
and noted the 1999 endoscopy findings.

The veteran's representative asserts that the necessity 
for the veteran to take increased amounts of medication, 
specifically rabeprazole (a proton pump inhibitor) is 
sufficient evidence that the veteran's duodenal ulcer has 
increased in severity.  The competent credible evidence of 
record refutes this assertion.

The medical evidence of record establishes that the 
veteran's current symptomatology is not a manifestation of 
his service-connected duodenal ulcer.  As noted, the 
physical examination report at the October 1999 VA 
outpatient follow-up visit reflects "no duodenal ulcer."  
The medical evidence of record reflects that the bulk of 
the veteran's current symptomatology is the result of (the 
not currently service connected) gastrointestinal reflux.  
Further, the medical evidence reflects that the veteran 
denies any of the symptomatology which meet the criteria 
of moderate duodenal ulcer disease.  The medical 
examination reports reveal that the veteran denied any 
manifestation of nausea, vomiting, diarrhea, constipation, 
colic distention, hematemesis, or melena, or circulatory 
disturbance after meals.  His weight is stable, there is 
no sign of anemia, and there is no pain or tenderness to 
deep palpation.  When these factors are combined with the 
physical examination finding of no duodenal ulcer, the 
veteran's disability picture does not more closely 
approximate that of moderate duodenal ulcer disease.  DC 
7305. 

The competent credible medical evidence of record 
establishes that the veteran's duodenal ulcer is not the 
underlying cause of his symptomatology and, therefore, has 
not increased in severity.  Accordingly, his current 
disability is appropriately classified as mild and 
evaluated at 10 percent disabling, the minimum rating.  
38 C.F.R. § 4.114. DC 7305.  A higher rating of 20 percent 
is not warranted because, as stated, the veteran's 
symptomatology is due to a non-service-connected 
condition, and his current service-connected duodenal 
ulcer disease symptomatology does not meet the criteria of 
moderate duodenal ulcer disease.  Id.  A lower rating of 0 
percent disabling is not warranted because, by law, the 
veteran's current rating may not be reduced.  38 C.F.R. 
§ 3.951(b) (2002).

ORDER

Entitlement to an increased rating, in excess of 10 
percent, for duodenal ulcer is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

